


Exhibit 10.3


PANERA BREAD COMPANY


2015 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT




AGREEMENT (the “Agreement”) made as of the [Grant Date] (the “Grant Date”),
between Panera Bread Company (the “Company”), a Delaware corporation having a
principal place of business in St. Louis, Missouri, and [Participant Name] (the
“Participant”).


WHEREAS, pursuant to the 2015 Stock Incentive Plan (the “Plan”), the Company
desires to grant to the Participant shares of its Class A Common Stock, $.0001
par value per share (“Common Stock”), subject to certain restrictions set forth
in this Agreement, under and for the purposes set forth in the Plan; and


WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1.
GRANT OF RESTRICTED SHARES; LEGEND.



The Company hereby grants to the Participant an aggregate of [Number of Shares
Granted] shares of Common Stock, subject to adjustment, as provided in Section 4
hereof (the “Restricted Shares”), and on the terms and conditions and subject to
all the limitations set forth herein; provided, however, that the Restricted
Shares are nontransferable and may not be sold, assigned, pledged or otherwise
encumbered or disposed of by the Participant, and are subject to a risk of
forfeiture to the Company, during the Restricted Periods commencing on the date
of this Agreement and ending on the dates set forth in Section 2 hereof. Prior
to the time shares become transferable and nonforfeitable (“Vested”), the
certificate evidencing such Restricted Shares, or if issued in electronic form
or book-entry credit, such electronic form or credit, shall bear a legend
indicating their nontransferability and forfeitability, and shall be held by the
Company, together with a stock power endorsed in blank by the Participant.


2.
RESTRICTED PERIODS AND VESTING.



Subject to the terms and conditions set forth in this Agreement and the Plan,
the Restricted Shares granted hereby shall become Vested, rounded to the nearest
whole share, as follows:


[Insert vesting schedule]


If the Participant ceases to provide Services (as defined below) for any reason
other than the death or Disability (as defined below) of the Participant, any
Restricted Shares which are not

1

--------------------------------------------------------------------------------




Vested on the date of the Participant’s termination of Services, as well as any
Unvested Dividends with respect to such Restricted Shares, shall be forfeited to
the Company. For purposes of this Agreement: “Disability” shall mean permanent
and total disability, as defined in Section 22(e)(3) of the Code, “Services”
shall mean the provision of services as an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants or advisors of which are eligible to receive
grants under the Plan, and “Cause” shall include (and is not limited to)
dishonesty with respect to the Company or any affiliate of the Company,
insubordination, substantial malfeasance or non-feasance of duty, unauthorized
disclosure of confidential information, or conduct substantially prejudicial to
the business of the Company or any affiliate of the Company or any other
circumstance which would constitute or be deemed “cause” pursuant to any other
agreement entered into between the Participant and the Company or an affiliate
of the Company, as determined by the Board of Directors or any officer
designated by it, in its, his or her sole discretion. The determination of the
Board of Directors or such designated officer as to the existence of Cause will
be conclusive on the Participant and the Company.


In the event of the death or Disability of the Participant while providing
Services, a pro rata portion of any additional Restricted Shares as would have
become Vested had the Participant not died or sustained a Disability prior to
the end of the vesting accrual period which next ends following the date of
death or Disability shall become Vested, rounded to the nearest whole share. The
proration shall be based upon the number of days during the vesting accrual
period prior to the date of death or Disability. Any remaining Restricted Shares
which have not become Vested on the date of the Participant’s death or
Disability, as well as any Unvested Dividends with respect to such Restricted
Shares, shall be forfeited to the Company.


In the event the Participant’s Services are terminated by the Company or an
affiliate of the Company for Cause, the Company shall be entitled, to the extent
permitted by law, to recover from the Participant any and all Restricted Shares
which previously became Vested.


As soon as practicable following the date that any Restricted Shares become
Vested under this Section 2, the Company shall deliver to the Participant or, in
the event of the Participant’s death, the Participant’s Designated Beneficiary a
certificate for such shares and the related stock power held by the Company
pursuant to Section 1 hereof, or release the restrictions placed on the shares,
if issued in electronic form or book-entry credit.


3.
CAPITAL CHANGES, CHANGE IN CONTROL AND OTHER ADJUSTMENTS.



The Plan contains provisions covering the discretion of the committee of the
board of directors and/or plan administrator to which certain responsibilities
have been delegated with regard to the treatment of Restricted Stock, as defined
in such Plan (which includes the Restricted Shares), in certain transactions
affecting the Common Stock. Provisions in the Plan for adjustment with respect
to Restricted Stock and the related provisions apply to the Restricted Shares
and are incorporated in this Agreement by reference.



2

--------------------------------------------------------------------------------




4.
TAXES.



The Participant acknowledges that upon the date any Restricted Shares granted
hereby become Vested (or, in the event that the Participant makes an election
under Section 83(b) of the Code, upon the date of this Agreement with respect to
all Restricted Shares) the Participant will be deemed to have taxable income
measured by the then Fair Market Value of such Restricted Shares and any
Unvested Dividends with respect to such Restricted Shares. The Participant
acknowledges that any income or other taxes due from him or her with respect to
such Restricted Shares and any Unvested Dividends with respect to such
Restricted Shares shall be the Participant’s responsibility.


The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income. At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration or
Unvested Dividends with respect to the Restricted Shares, in kind from the
Restricted Shares and other Restricted Stock otherwise granted to the
Participant. The Participant further agrees that, if the Company does not
withhold an amount from the Participant’s remuneration sufficient to satisfy the
Company’s income tax withholding obligation, the Participant will reimburse the
Company on demand, in cash, for the amount under-withheld.


5.    NO OBLIGATION TO MAINTAIN RELATIONSHIP; ACKNOWLEDGMENT.


The Company is not by this Agreement or the Plan granting the Participant any
right to continued employment or any other relationship with the Company. The
Company expressly reserves the right at any time to dismiss or otherwise
terminate its relationship with the Participant free from any liability or claim
under this Agreement or the Plan.


6.
NOTICES.



Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows, or to such other address
or addresses of which notice in the same manner has previously been given:


If to the Company:
Panera Bread Company
3630 South Geyer Road, Suite 100
St. Louis, MO 63127
ATTN: Director, Compensation
Facsimile: (314) 909-3320


3

--------------------------------------------------------------------------------




If to the Participant, notice shall be addressed to the Participant at the home
address that the Participant most recently communicated to the Company in
writing (in electronic form or otherwise).
 
Any such notice shall be deemed to have been given upon the earlier of receipt,
one business day following delivery to a recognized courier service or three
business days following mailing by registered or certified mail.


7.
GOVERNING LAW.



This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Delaware, excluding choice-of-law principles of the law of such
state that would require the application of the laws of a jurisdiction other
than such state.


8.
BENEFIT OF AGREEMENT.



Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.


9.
ENTIRE AGREEMENT.



This Agreement, and the grant made hereby, is subject to the terms and
conditions of the Plan which is incorporated herein by reference. This
Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.


10.
MODIFICATIONS AND AMENDMENTS.



The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.


11.
WAIVERS AND CONSENTS.



Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.



4

--------------------------------------------------------------------------------




12.    ACKNOWLEDGMENTS


By executing this Agreement, the Participant acknowledges (a) he or she has been
provided access to a copy of the Plan, and that all decisions, determinations
and interpretations of the Committee in respect of the Plan and this Agreement
shall be final and conclusive, (b) his or her obligations under the
Confidentiality and Proprietary Information and Non-Competition Agreement with
Panera, LLC and any other confidentiality and non-competition agreement with
Panera, LLC or the Company and (c) that in accepting the Restricted Shares, the
Participant agrees to be bound by any clawback policy that the Company may adopt
in the future.
 




[Signature Page Follows]

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his or her hand,
all as of the day and year first above written.


 
 
PANERA BREAD COMPANY
 
 
 
 
 
 
By:
 
 
 
Ronald M. Shaich
 
 
Chairman, Chief Executive Officer



 
 
PARTICPANT
 
 
 
 
 
[Participant Name]










6